Citation Nr: 1633677	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-16 271	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative disease of the right fifth finger.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of October 2009 and August 2012.  The Veteran presented sworn testimony in support of his appeal during a January 2015 Board hearing held via videoconference before the undersigned Veterans Law Judge.  In December 2015, the Board remanded these issues for further evidentiary development.  Such development has been accomplished to the extent possible without further cooperation from the Veteran, as discussed further below.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and post-traumatic stress disorder; entitlement to increased disability ratings for disabilities of the right and left knees; and whether new and material evidence to reopen previously-denied claims for entitlement to service connection for disabilities of both ankles and insomnia; have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to the April 2013 surgery, the Veteran's right fifth finger disability was manifested by complaints of pain and some limitation of motion.

2.  The Veteran underwent a surgical fusion of the proximal interphalangeal joint of his right fifth finger in April 2013.  

3.  The Veteran's right fifth finger with degenerative joint disease, post-surgery, is not so severely impaired as to be considered analogous to amputation of the finger, nor does it result in limitation of motion of other digits or interfere with overall function of the hand.  


CONCLUSIONS OF LAW

1.  Prior to the April 2013 surgery, the Veteran's right fifth finger disability was properly evaluated under the provisions of Diagnostic Code 5230, which provides only a noncompensable disability rating for impairment of the little finger.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2015).

2.  Following the April 2013 surgical fusion, the Veteran's right fifth finger disability is more properly evaluated under the provisions of Diagnostic Code 5227; however, a compensable disability rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a September 2009 letter and again in a June 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the January 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, private medical treatment records, VA medical records, VA examination reports, and the Veteran's own contentions.  

According to a letter from the Veteran's surgeon, the Veteran was scheduled to undergo an arthrodesis of his right small finger distal interphalangeal joint, without fixation, in April 2013.  He was also going to have some surgical work on his right wrist during the same anesthesia.  The surgeon estimated that the Veteran would be out of work for three months during recuperation from this surgery.  During the January 2015 hearing on appeal, the Veteran testified that he had indeed undergone such surgery.  The Veteran did submit the records for treatment leading up to the decision to perform surgery.  Although the undersigned held the record open for sixty days to allow the Veteran to obtain medical records reflecting the surgery and his recovery from it, no such records were submitted.  

Because this information is key to understanding the Veteran's current condition, the Board remanded to obtain these records.  Upon remand, the Veteran was provided with the appropriate release of information form which would permit the VA to request these records from the surgeon.  He was informed of the importance of these records to his claim.  However, the Veteran did not complete and return the forms to VA.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the claim based on the evidence currently of record.

Pursuant to the Board's remand, a VA medical examination was provided in February 2016.  Review of this examination report reveals that the clinical examination was thorough, including records review and an interview with the Veteran.  The Board is therefore satisfied that the duty to assist the Veteran in obtaining medical examination and opinion evidence to support the claim has been satisfied.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible absent the Veteran's cooperation; thus, no further assistance by VA to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Analysis

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

Historically, the Veteran sustained various minor traumas to his right little finger during twenty-two years of service, which have now cumulated into degenerative arthritis in the finger.  Service connection for degenerative joint disease with limitation of motion was granted in a December 2009 RO decision.  The Veteran is now seeking a compensable disability rating for the little finger, asserting that the finger has gotten worse since the 2009 grant of service connection.

Medical evidence establishes that the Veteran is right-hand dominant.  A June 2011 X-ray study confirmed that the Veteran had "continued severe degenerative change, probably post-traumatic of the fifth PIP (proximal interphalangeal) joint.  No visible degenerative change otherwise."  

As noted above, the Veteran underwent surgery to the finger in April 2013.  Unfortunately, he has not released the report of the surgery itself, or the records reflecting his recovery from surgery to VA.  Therefore, we are hampered in our review of the most appropriate disability rating to be assigned to accurately reflect the impairment in his right little finger.  

The pre-surgery records are available for review, however, and these show that the Veteran reported discomfort in the finger with even limited activities, as well as limited motion of the finger.  He apparently had an accident in September 2012, which worsened his finger symptoms.  The surgeon planned to perform a surgical arthrodesis of the PIP joint, which would result in no motion of the joint but less pain.  During the January 2015 hearing on appeal, the Veteran testified that he had indeed undergone such surgery.  

Pursuant to the Board's December 2015 remand, the Veteran was provided with another VA examination to evaluate his right little finger in February 2016.  The examiner was able to review the available medical records and to perform a clinical examination of the Veteran's finger and hand.  She summarized that following the Veteran's 2013 surgery he was left with limited grip in his right hand.  The Veteran did not have pain in the hand anymore, but he was unable to make a tight fist with the right hand.  She noted that the PIP joint had been fused at a 45 degree angle, which was a highly favorable position for fusion.  The results of the surgery were preferable in terms of functional impairment to amputation.  Furthermore, the finger impairment did not, in her expert opinion, impact the Veteran's ability to perform any type of occupational task.  She commented that the Veteran's fifth finger disability does not cause limitation in function of the finger or hand.  "His hand grip is very strong.  Although he has ankylosis of the involved joint, it is in flexion which is a more favorable position.  He functions at a desk job without difficulty."  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Plate III within 38 C.F.R. § 4.71a depicts the bones and joints of the hand.  Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of the palm.  38 C.F.R. § 4.71.  

The Veteran's right little finger is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of the ring or little finger.  This Diagnostic Code provides a noncompensable rating for any limitation of motion involving the little finger.  These criteria are appropriate for rating the finger prior to the surgery, when the evidence shows that the Veteran had discomfort and limited motion in the finger.  As no compensable disability rating is provided for any limitation of motion of the little finger, short of ankylosis, and as the evidence establishes that the Veteran did have motion of his finger prior to the surgical fusion, the noncompensable disability rating is the only possible schedular disability rating prior to the April 2013 surgery.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is important to note that changing the Diagnostic Code under which a particular disability is rated does not change the service-connected status of the disability itself; rather adjudicators always strive to rate a disability under the most appropriate Diagnostic Code, and changing a Diagnostic Code may represent a progression or alteration in the functional impairment resulting from the disability or the Veteran's inability to perform certain acts.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  

Because the most recent VA examination reflects ankylosis of the proximal interphalangeal joint, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5227 is more appropriate for rating the Veteran's little finger impairment.  This Code provides for a noncompensable disability rating for favorable or unfavorable ankylosis of the right or little finger.  Adjudicators are instructed to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

However, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The rating schedule provides a 20 percent disability rating for amputation of the little finger with metacarpal resection (more than half of the bone lost), and a 10 percent disability rating for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Thus, the highest possible disability rating which could be assigned under law for disability of the little or fifth finger at the level of the proximal interphalangeal joint is 10 percent, IF the resulting functional impairment is so severe as to be analogous to amputation at that level.  

In this case, the Board holds that the Veteran's right hand functional impairment is not so severe as to be analogous to amputation at that level.  In reaching this conclusion, we rely mostly upon the report of the February 2016 VA examination.  As set forth above, the examiner concluded that the Veteran did not have any limitation in right hand function.  Her opinion that the Veteran is not limited in terms of any occupational task and that he functions at a desk job without difficulty is extremely persuasive in this regard.  Such a situation cannot be viewed as equivalent to amputation in any way.  As such, the preponderance of the evidence is against the award of a compensable disability rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Extra-schedular consideration

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, at 116.

In this case, the schedular evaluation is adequate.  Prior to surgery, the Veteran had pain and some limitation of motion; however, there is no indication that these symptoms fall outside the schedular criteria.  Rather, the drafters of the regulatory rating schedule have made clear that any impairment of the little finger, short of ankylosis or amputation, is rated as noncompensable.  The Veteran currently does not have limitation of function, as set forth above.  The Board has considered the Veteran's complaints and all symptomatology noted in the record, to reach the conclusion that a noncompensable disability rating is warranted for disability affecting the fifth finger of the Veteran's right hand, as well as the impact upon his entire hand.  As the rating schedule is adequate to evaluate the disability, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).


ORDER

A compensable disability rating for degenerative disease, post surgery, of the right fifth finger is denied.


REMAND

The Board previously remanded the left shoulder claim to obtain private medical records and for a VA medical examination and informed nexus opinion.  As discussed above, the Veteran did not respond to the VA's request to release his medical records to VA.  As the case must be remanded again, he is encouraged to work with his representative and the RO to accomplish this task the second time around.  

The Veteran did report for the scheduled VA examination in February 2016, and the report thereof provides a description of his current left shoulder condition, to include the examiner's diagnostic impression that the Veteran's examination suggested a chronic rotator cuff tear, manifested by shoulder impingement and rotator cuff tendon disease.  The examiner did not, however, render the requested opinion as to whether it is more, less, or equally likely that the rotator cuff tear, shoulder impingement and rotator cuff tendon disease had their inception during or are otherwise related to the Veteran's twenty-three years of active service.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, upon remand, the Veteran must be provided with another VA examination which includes a complete nexus opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the February 2016 VA examiner (or another medical professional if she is not available) to provide an addendum opinion as to whether the Veteran's current left shoulder disability is more, less, or equally likely to have had its inception during or otherwise related to the Veteran's twenty-three years of active service.  The complete rationale for all opinions expressed should be fully explained. 

2.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


